PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,             
              Petitioner-Appellant,
                v.                         No. 12-7687
FREDERICK SPRINGER,
             Respondent-Appellee.
                                      
        Appeal from the United States District Court
   for the Eastern District of North Carolina, at Raleigh.
            Terrence W. Boyle, District Judge.
                    (5:12-hc-02009-BO)

                 Argued: January 30, 2013

                  Decided: April 29, 2013

      Before WILKINSON, KEENAN, and WYNN,
                   Circuit Judges.



Affirmed by published opinion. Judge Wynn wrote the major-
ity opinion, in which Judge Keenan concurred. Judge Wilkin-
son wrote a dissenting opinion.


                        COUNSEL

ARGUED: Benjamin M. Shultz, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appel-
lant. Eric Joseph Brignac, OFFICE OF THE FEDERAL PUB-
2                  UNITED STATES v. SPRINGER
LIC DEFENDER, Raleigh, North Carolina, for Appellee. ON
BRIEF: Stuart F. Delery, Acting Assistant Attorney General,
Mark B. Stern, UNITED STATES DEPARTMENT OF JUS-
TICE, Washington, D.C.; Thomas G. Walker, United States
Attorney, Raleigh, North Carolina, for Appellant. Thomas P.
McNamara, Federal Public Defender, G. Alan DuBois, Assis-
tant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Raleigh, North Carolina, for Appellee.


                           OPINION

WYNN, Circuit Judge:

   This case involves the government’s efforts to civilly com-
mit Frederick Springer under the Adam Walsh Child Protec-
tion and Safety Act of 2006, No. 109-248, 120 Stat. 587 (the
"Walsh Act"). The U.S. District Court for the Eastern District
of North Carolina found Springer ineligible for civil commit-
ment because the government failed to prove that Springer
suffered from a serious mental illness under the Walsh Act
and, even assuming Springer suffered from a qualifying men-
tal illness, that Springer would have the requisite serious diffi-
culty refraining from sexual misconduct. Because the district
court did not clearly err in concluding that Springer did not
have a serious mental illness, we affirm.

   We further note that because we hold that the district court
did not clearly err in concluding that Springer did not have a
serious mental illness, we need not, and thus do not, address
the district court’s findings with regard to whether Springer
lacks volitional control, which our good colleague in dissent
relies upon to address policy implications that do not arise
from our holding today. See United States v. Hall, 664 F.3d
456, 463 (4th Cir. 2012) (holding that if the government fails
to meet its burden to demonstrate any of three statutory
criteria for sexual dangerousness, an individual may not be
committed under the Walsh Act).
                   UNITED STATES v. SPRINGER                  3
   Moreover, Springer presently remains incarcerated because
the government certified him for a second time. Thus, it is
without foundation that our good colleague in dissent states
that "[a] bit of caution now may spare a child a painful
future." Post, at 26. Indeed, that unsupported remark reflects
no consideration of the fact that regardless of our holding
today, Springer will remain incarcerated until his current
prison term expires and the district court rules on the govern-
ment’s second effort to civilly commit him.

                               I.

                              A.

   To civilly commit an individual under the Walsh Act, the
government must establish by clear and convincing evidence
that the individual: (1) previously "engaged or attempted to
engage in sexually violent conduct or child molestation" (the
"prior conduct" prong); (2) currently "suffers from a serious
mental illness, abnormality, or disorder" (the "serious mental
illness" prong); and (3) "as a result of" that mental condition,
the individual "would have serious difficulty in refraining
from sexually violent conduct or child molestation if
released" (the "volitional control" prong). 18 U.S.C.
§ 4247(a)(5)-(6); Hall, 664 F.3d at 461. If the government
fails to meet its burden on any of the three prongs, an individ-
ual may not be committed. Hall, 664 F.3d at 463.

   Clear and convincing evidence is evidence "of such weight
that it produces in the mind of the trier of fact a firm belief
or conviction, without hesitancy, as to the truth of the allega-
tions sought to be established, and, as well, as evidence that
proves the facts at issue to be highly probable." Jimenez v.
DaimlerChrysler Corp., 269 F.3d 439, 450 (4th Cir. 2001)
(citations omitted).

                              B.

  Springer, who is thirty-four years old, was convicted of six
separate sex offenses between 1997 and 2004. Four of the six
4                 UNITED STATES v. SPRINGER
offenses involved victims thirteen years old and younger, with
the remaining two offenses involving a sixteen year old and
a nineteen year old. The most recent offense involving a vic-
tim under the age of thirteen occurred in 2000, when Springer
was twenty-two. Springer also has been convicted of a num-
ber of non-sex-related offenses, including passing bad checks
and larceny. In 2010, Springer was sentenced to thirty-seven
months in prison, followed by lifetime supervised release, for
failing to comply with the federal Sex Offender Registration
and Notification Act (the "Registration Act"), 18 U.S.C.
§ 2250, when he moved from New York to North Carolina.

   On January 9, 2012, a little less than six months before
Springer’s scheduled release, the government certified
Springer as "sexually dangerous" and sought to have him civ-
illy committed under the Walsh Act. In August 2012, the dis-
trict court held an evidentiary hearing to determine whether
Springer satisfied the Walsh Act commitment criteria.
Because the parties agreed that Springer’s previous sexual
offenses satisfied the prior conduct prong, the evidentiary
hearing focused on the final two prongs. At the hearing, both
the government’s expert, Dr. Graney, and the court-appointed
expert, Dr. Hastings, opined that, based on Springer’s prior
sex offenses involving victims under the age of thirteen, he
suffered from pedophilia. Dr. Graney and Dr. Hastings also
opined that Springer would have serious difficulty controlling
his pedophilic sexual impulses if released.

   By contrast, Springer’s expert, Dr. Plaud, opined that there
was insufficient evidence to diagnose Springer with
pedophilia. Rather, Dr. Plaud characterized Springer’s previ-
ous pedophilic conduct as resulting from delayed sexual mat-
uration caused by physical and sexual abuse during
childhood, and contended that it did not reflect continuing
sexual attraction to prepubescent children. Dr. Plaud further
testified that he does not think Springer "has serious diffi-
culty, as a 34-year-old man, in controlling his sexual impulses
today." J.A. 187.
                  UNITED STATES v. SPRINGER                  5
   On September 10, 2012, the district court issued its Find-
ings of Fact and Conclusions of Law. United States v.
Springer, No. 5:12-HC-2009-BO, 2012 WL 3957857 (E.D.
N.C. Sept. 10, 2012). The court, finding Dr. Plaud’s testimony
more persuasive, determined that the government failed to
meet its burden on both the serious mental illness and voli-
tional control prongs. Id. at *2-6. The government appealed.
Springer was released from prison in October 2012 after this
Court denied the government’s request to stay his release
pending its appeal.

                              II.

   Before addressing the merits of the government’s appeal, it
is first necessary to determine whether certain developments
that occurred after the district court issued its decision pre-
clude us from deciding this matter at the present time. On
December 12, 2012, the U.S. District Court for the Northern
District of New York found that Springer violated the condi-
tions of his supervised release on the Registration Act convic-
tion by failing to spend at least five evenings at his group
residence, despite being instructed to do so by his probation
officer, and engaging in a consensual intimate relationship
with another adult, who also is a convicted sex offender.
Based on these violations, the district court revoked Spring-
er’s supervised release and sentenced him to thirteen months
imprisonment. On February 22, 2013, the Bureau of Prisons
again certified Springer as meeting the criteria for civil com-
mitment under the Walsh Act.

   As a result of these recent developments, we first consider
whether the present case is moot because, regardless of our
disposition of the case, Springer will remain in the custody of
the Bureau of Prisons until a district court rules on the gov-
ernment’s second civil commitment attempt. Additionally, we
address the government’s alternative contention that we
should remand the case to the district court for reconsidera-
tion in light of the new evidence regarding Springer’s super-
6                  UNITED STATES v. SPRINGER
vised release violations. In considering these two questions,
we also must determine what preclusive effect, if any, deci-
sions in these proceedings will have in Springer’s second civil
commitment proceeding.

                              A.

    The mootness doctrine is a limitation on federal judicial
power grounded in the "case-or-controversy" requirement of
Article III of the U.S. Constitution. "[A] case is moot when
the issues presented are no longer ‘live’ or the parties lack a
legally cognizable interest in the outcome." Powell v. McCor-
mack, 395 U.S. 486, 496 (1969). Because the "case-or-
controversy requirement subsists through all stages of federal
judicial proceedings, trial and appellate . . . it is not enough
that a dispute was very much alive when suit was filed," the
parties must retain a concrete interest in the outcome of the
litigation throughout all stages of the proceedings. Lewis v.
Cont’l Bank Corp., 494 U.S. 472, 477 (1990).

   The mootness doctrine, however, constitutes a relatively
weak constraint on federal judicial power: "A case becomes
moot only when it is impossible for a court to grant any effec-
tual relief whatever to the prevailing party." Knox v. Serv.
Emps. Int’l Union, Local 1000, 132 S. Ct. 2277, 2287 (2012)
(internal quotation omitted) (emphasis added); see also Ellis
v. Ry. Clerks, 466 U.S. 435, 442 (1984) ("[A]s long as the
parties have a concrete interest, however small, in the out-
come of the litigation, the case is not moot."). Mootness is a
jurisdictional question and thus may be raised sua sponte by
a federal court at any stage of proceedings. North Carolina v.
Rice, 404 U.S. 244, 246 (1971).

   With this background in mind, we now consider whether
the present case is moot as a result of either (1) Springer’s
reincarceration for violating the terms of his supervised
release for the Registration Act conviction or (2) the Bureau
                   UNITED STATES v. SPRINGER                  7
of Prison’s second certification of Springer as sexually dan-
gerous during the pendency of this appeal.

   Despite Springer’s reincarceration for violating the terms of
his supervised release, both parties retained a "concrete inter-
est" in the outcome of the proceedings after Springer was
reincarcerated. Had we affirmed the district court’s decision
prior to the government’s second certification, Springer would
have been released at the conclusion of his thirteen-month
sentence for violating the terms of his supervised release. By
contrast, had we reversed, Springer would have been subject
to indefinite civil commitment at the conclusion of his current
prison term. Thus, Springer’s reincarceration did not preclude
us from providing "effectual relief" in the present proceed-
ings.

   The more difficult question is whether the government’s
second certification of Springer mooted the present proceed-
ings. At the outset, we note that we are entering somewhat
uncharted territory: The Walsh Act neither explicitly permits
nor precludes the government from seeking to civilly commit
an individual as sexually dangerous after the government
unsuccessfully attempted to do so previously. And federal
courts have not had occasion to consider a renewed certifica-
tion of a sex offender under the Walsh Act, let alone whether
a renewed certification during the pendency of the govern-
ment’s appeal of a previous adverse commitment decision
moots the case under appeal.

   Even assuming, without deciding, that Springer’s second
certification rendered this appeal otherwise moot, we are still
entitled to reach the merits of the government’s appeal
because the present case falls within the well-established
exception to the mootness doctrine for wrongs "capable of
repetition, yet evading review." This exception applies when
"(1) the challenged action [is] in its duration too short to be
fully litigated prior to cessation or expiration, and (2) there
[is] a reasonable expectation that the same complaining party
8                  UNITED STATES v. SPRINGER
[will] be subject to the same action again." Spencer v. Kemna,
523 U.S. 1, 17 (1998) (quotation omitted); Baltimore Sun Co.
v. Goetz, 886 F.2d 60, 63 (4th Cir. 1989). Although federal
courts have not addressed mootness in cases involving succes-
sive efforts to civilly commit individuals under the Walsh
Act, they have applied the "capable repetition, yet evading
review" exception to conclude that a change in an individual’s
confinement status does not moot the individual’s challenge
to his prior civil commitment under state and federal statutes.
See, e.g., Hubbart v. Knapp, 379 F.3d 773, 777 (9th Cir.
2004); In re Ballay, 482 F.2d 648, 651 (D.C. Cir. 1973).

   Applying the test for the exception here, we conclude that
the first prong is satisfied because when the government
attempts to civilly commit an individual under the Walsh Act
while simultaneously appealing a prior unsuccessful attempt
to civilly commit the same individual, the individual necessar-
ily is deprived of the opportunity to fully litigate the proceed-
ings related to the initial commitment attempt. The second
prong is also satisfied because the government’s second certi-
fication of an individual, close on the heels of its initial certi-
fication, indicates that the government is likely to continue to
pursue civil commitment of that individual. See Hubbart, 379
F.3d at 777-78 ("Hubbart’s claims satisfy the second ‘capable
of repetition’ component of this analysis because he has
already been subject to a second [state sex offender civil]
commitment proceeding . . . ."). Thus, an attempt by the gov-
ernment to civilly commit a sex offender under the Walsh Act
during the pendency of the government’s appeal of a previous
unsuccessful attempt to civilly commit the same individual
does not, as a matter of law, render the earlier proceeding
moot.

   We further note that the dissent’s recommended out-
come—holding that the present case is moot and vacating the
district court’s judgment—is contrary to established precedent
regarding vacatur in cases that are mooted on appeal and
raises significant due process concerns. Typically, when a
                   UNITED STATES v. SPRINGER                  9
civil case is mooted on appeal, the appellate court will vacate
the lower court’s decision and remand the case for dismissal.
See Alvarez v. Smith, 130 S. Ct. 576, 581 (2009). "[V]acatur
normally is not appropriate, however, when the losing party’s
deliberate actions have rendered moot an otherwise live con-
troversy." Remus Joint Venture v. McAnally, 116 F.3d 180,
185 (6th Cir. 1997); see also U.S. Bancorp Mortg. Co. v. Bon-
ner Mall P’ship, 513 U.S. 18, 24 (1994); Diffenderfer v.
Gomez-Colon, 587 F.3d 445, 451 (1st Cir. 2009); Valero Ter-
restrial Corp. v. Paige, 211 F.3d 112, 117-18 (4th Cir. 2000).
The rationale for this rule is that appellants should not be
allowed to escape the preclusive effect of an adverse district
court judgment simply by taking a unilateral action during the
pendency of their appeal to moot the matter. McAnally, 116
F.3d at 185-86; Wisconsin v. Baker, 698 F.2d 1323, 1331 (7th
Cir. 1983).

   When the voluntary action of a losing party moots a case,
"vacatur is appropriate only when it would serve the public
interest." Diffenderfer, 587 F.3d at 451; see also Paige, 211
F.3d at 118. In particular, "[a] party who seeks review of the
merits of an adverse ruling, but is frustrated by the vagaries
of circumstance, ought not in fairness be forced to acquiesce
in the judgment." U.S. Bancorp, 513 U.S. at 25. This excep-
tion typically applies when forces outside of the control of the
appellant, such as the natural aging process, render the appeal
moot. Camreta v. Greene, 131 S. Ct. 2020, 2034-36 (2011);
Mellen v. Bunting, 327 F.3d 355, 364-65 (4th Cir. 2003). We
also have applied this exception in cases in which our resolu-
tion of one issue ruled on by the district court effectively
mooted other issues addressed by the district court. See, e.g.,
Taylor v. Kellogg Brown & Root Servs., Inc., 658 F.3d 402,
412 (4th Cir. 2011); Norfolk S. Ry. Co. v. City of Alexandria,
608 F.3d 150, 161 (4th Cir. 2010).

   Among other reasons, vacatur is not warranted here
because Springer’s supervised release violations, although
troubling, do not cast any additional light on whether Springer
10                 UNITED STATES v. SPRINGER
currently suffers, or has ever suffered, from a qualifying men-
tal illness, a necessary element for commitment under the
Walsh Act and the basis for the district court’s decision to
deny commitment. See infra Part II.B. Thus, Springer’s post-
release conduct did not inexorably compel the government to
certify Springer as sexually dangerous for a second time.
Indeed, the Walsh Act does not require that the government
seek to civilly commit any individual.

   Moreover, were we to adopt a general rule of vacatur in
Walsh Act cases involving multiple certifications, the govern-
ment could strategically file successive certifications until it
finds a court amenable to commitment, without facing any
preclusive effect from a previous court’s denial of commit-
ment. But vacatur should not be used to allow the government
to hold an individual while it shops for a court more amenable
to committing him under the Walsh Act. See Charles Alan
Wright, Arthur R. Miller, & Edward H. Cooper, 13C Federal
Practice & Procedure § 3533.10.1 (3d ed. 2008) (stating that
vacatur should be denied when "the loser is acting strategi-
cally for the purpose of winning a chance to relitigate in a
more favorable forum"). Consequently, even if mootness pre-
cluded us from reaching the merits, it would still be inappro-
priate for us to vacate the district court’s decision.

   More significantly, were we to agree with the dissent’s rec-
ommended outcome, we would be infringing on Springer’s
right to due process. We have held that because of the signifi-
cant liberty interests at stake, civil commitment proceedings
under the Walsh Act implicate the Due Process Clause.
United States v. Timms, 664 F.3d 436, 450 (4th Cir. 2012). It
is well-established that the Fifth Amendment requires that
when the government confines an individual, be it civilly or
criminally, the individual is entitled to a timely, final determi-
nation of the validity of his confinement. Mathews v.
Eldridge, 424 U.S. 319, 333 (1976); Timms, 664 F.3d at 450-
55.
                      UNITED STATES v. SPRINGER                         11
    The Walsh Act does not specifically provide for how soon
after certification an individual must be given the opportunity
to fully challenge his confinement. However, the Supreme
Court has held that individuals confined under other federal
civil commitment statutes "can be held only for a ‘reasonable
period of time’" before being given the opportunity to fully
litigate their commitment. Jackson v. Indiana, 406 U.S. 715,
733 (1972). We previously have indicated—and now
hold—that an individual cannot be certified indefinitely for
civil commitment under the Walsh Act, without any final
judicial determination regarding the validity of his confine-
ment. See United States v. Broncheau, 645 F.3d 676, 687 n.10
(4th Cir. 2011); id. at 687-88 (Wynn, J., concurring).

   Under the dissent’s approach, the government could appeal
an unsuccessful attempt to civilly commit an individual under
the Walsh Act and, during the pendency of that appeal, again
certify the individual as sexually dangerous to moot the case
and have the district court’s decision denying civil commit-
ment vacated. Consequently, the district court’s initial deci-
sion would lack preclusive effect in the second commitment
proceeding, making it easier for the government to prevail.
Notably, because the Walsh Act does not address successive
certifications, there is no statutory limitation on the number of
times the government may certify an individual or require-
ment that successive commitment efforts rely on new or dif-
ferent facts or legal theories.1 Thus, if the district court
rejected the government’s second attempt to commit the indi-
vidual, the government could appeal and, during that appeal,
file another certification of the individual, once again restart-
ing the commitment process without any preclusive decision
on the books. All the while, the individual would be confined.
  1
    The only statutory precondition for certification is that the person be
in the custody of the Bureau of Prisons, be civilly committed as mentally
incompetent to stand trial under 18 U.S.C. § 4241(d), or have had all crim-
inal charges against him "dismissed solely for reasons relating to [his]
mental condition." 18 U.S.C. § 4248(a).
12                    UNITED STATES v. SPRINGER
See 18 U.S.C. 4248(a) ("A certificate filed under this subsec-
tion shall stay the release of the person pending completion of
procedures contained in this section.").

   Consequently, the dissent’s approach could potentially
allow the government to effectively indefinitely hold an indi-
vidual without providing him with a timely and meaningful
opportunity to fully litigate his confinement simply by repeat-
edly certifying the individual while it appeals adverse district
court rulings. Moreover, the dissent’s approach would allow
the government to detain an individual until it is successful in
one of its repeated attempts to convince a district court that
an individual should be civilly committed. Such a result
plainly contravenes the Due Process demands of the Fifth
Amendment, which require that an individual be able to fully
and fairly litigate the validity of his detention within a "rea-
sonable time."2 Jackson, 406 U.S. at 733.

   The preclusive effect of the district court’s judgment,
affirmed on appeal, prevents the government from attempting
to commit Springer based on nothing more than the same evi-
dence originally found inadequate by the district court. When
the government presents additional evidence in the second
certification proceeding, the district court will be in a position
to consider that new evidence and the impact that it has on the
   2
     Springer’s situation is illustrative. The government first certified him
as sexually dangerous on January 9, 2012, and certified him for a second
time on February 22, 2013. Given that it took us more than fifteen months
to issue an opinion on the government’s first attempt to civilly commit
Springer, were we to follow the dissent’s approach, he would not receive
a final determination regarding his civil commitment until June 2014,
nearly two-and-a-half years after he was initially certified and confined as
sexually dangerous. And that assumes the government does not certify
Springer for a third time, were the district court again to refuse to commit
him. Although not a question that is at issue in this appeal, whether an
individual’s commitment status can remain in limbo for such a lengthy
period of time without running afoul of the Due Process Clause remains
an open question. See Broncheau, 645 F.3d at 687 n.10; id. at 687-88
(Wynn, J., concurring)
                   UNITED STATES v. SPRINGER                  13
issue of whether Springer presently suffers from a serious
mental illness, abnormality, or disorder, within the meaning
of 18 U.S.C. § 4247(a)(5)-(6).

   Affirmance of the district court’s judgment, rather than
adopting the novel procedural suggestions of our dissenting
colleague, also is faithful to the intent of the Walsh Act,
which is to protect society from sexually dangerous individu-
als consistent with their constitutional liberties. In contrast,
avoidance of entering a final judgment in this appeal suggests
a result-oriented reluctance to afford this individual the rou-
tine, yet essential, protections afforded by our system of
appellate review.

                               B.

   Having determined that this matter is not moot, we now
turn to whether we should remand the case to the district court
for reconsideration in light of these recent developments. Fed-
eral courts have not had occasion to address when, if at all,
new evidence warrants remand in civil commitment actions
under the Walsh Act. Generally, we only order remand for
consideration of new evidence at a party’s request and when
there is a basis for doing so in a rule or statute. See, e.g., 28
U.S.C. § 2347(c) (authorizing federal courts of appeal to
remand an appeal of an agency decision for reconsideration in
light of additional evidence at the request of a party to the
appeal); 42 U.S.C. § 405(g) (authorizing federal courts to
remand a social security benefits determination to the Social
Security Administration for consideration of new evidence on
motion of the Commissioner of Social Security). Although the
government has requested remand, the Walsh Act includes no
provisions addressing if and when remand for reconsideration
of new evidence is appropriate.

  We further note that, in other contexts, we order remand
only when new evidence would have been "material to" or
given "considerable weight" in the district court’s initial
14                 UNITED STATES v. SPRINGER
determination. See, e.g., United States v. Chavis, 880 F.2d
788, 793 (1989); Harvey v. Heckler, 814 F.2d 162, 165 (4th
Cir. 1987); O & Y Nuri v. The Johanna, 210 F.2d 261, 261
(4th Cir. 1954).

   Here, we hold that the district court did not err in finding
that Springer has never suffered from pedophilia. See infra
Part III.B. The new evidence proffered by the government
shows that Springer violated the conditions of his supervised
release by spending nights away from his group residence and
associating with a convicted sex offender. The government
argues that this new evidence is relevant to the serious mental
illness prong because it undermines Springer’s credibility,
which it maintains the district court relied upon in determin-
ing Springer does not suffer from pedophilia. But the govern-
ment has not identified any cases where we have held that
remand is warranted when new evidence of a witness’s credi-
bility comes to light after a district court issues its decision.
And although it is troubling when any offender violates the
terms of his supervised release, neither of these violations are
material to-or even speak to-the issue of whether Springer
currently suffers, or has ever suffered, from pedophilia.

   Our good colleague in dissent utters a failure to "under-
stand the rush to send an unnecessary signal that the release
of a serial child sex offender was appropriate." Post, at 19.
The rationale for our holding is simple: Exercise judicial
restraint and address the issues in this case rather than hypo-
thetical policy concerns that are not at issue in this case.
Indeed, the dissent contends that Springer’s supervised release
violations are material to the district court’s decision because
they "suggest[ ] that he still cannot fully control his impulsive
behavior or obey legal authority." Post, at 22. But that conten-
tion is not at issue here because it only deals with the voli-
tional control prong, not the serious mental illness prong,
which is the basis of our conclusion that the district court’s
decision must be affirmed. Hall, 664 F.3d at 463.
                   UNITED STATES v. SPRINGER                   15
   The dissent also intimates that by reaching the merits of the
government’s appeal our holding increases the risk that
Springer will sexually assault a child in the future. That too
is not at issue in this case because, as the dissent concedes,
regardless of the outcome of this case, "Springer will remain
incarcerated until his current prison term expires, and the gov-
ernment will have to prove anew at Springer’s next commit-
ment hearing that he meets the requirements for civil
commitment under the Adam Walsh Act." Post, at 20-21.
Thus, neither our good colleague in dissent nor anyone else
need "fear that some young child somewhere will experience"
what the dissent characterizes as "the consequences of a poor
predictive judgment on our part." Post, at 19. Without
addressing the propriety of a court engaging in making a "pre-
dictive judgment," suffice it to say that in this case, Springer
is currently incarcerated and will remain incarcerated unless
the district court determines, with the benefit of evidence con-
cerning his supervised release violations, that Springer is not
eligible for commitment.

                               III.

                               A.

   Having determined that this matter is ripe for review, we
turn to the merits of the government’s appeal. In cases in
which the government seeks civil commitment of a convicted
sex offender under the Walsh Act, this Court reviews the dis-
trict court’s factual findings for clear error and legal conclu-
sions de novo. United States v. Wooden, 693 F.3d 440, 451
(4th Cir. 2012). Under the clear error standard, "‘[i]f the dis-
trict court’s account of the evidence is plausible in light of the
record viewed in its entirety, [we] may not reverse it even
though convinced that had [we] been sitting as the trier of
fact, [we] would have weighed the evidence differently.’" Id.
(quoting Anderson v. Bessemer City, 470 U.S. 564, 573-74
(1985)). When the district court’s findings "are based on
determinations regarding the credibility of witnesses, we give
16                 UNITED STATES v. SPRINGER
even greater deference to the trial court’s findings." Hall, 664
F.3d at 462 (internal quotation omitted).

   Nevertheless, "while clear-error review is deferential, it is
not toothless" and therefore we may set aside a district court’s
factual findings if the court failed to "properly tak[e] into
account substantial evidence to the contrary" or its "factual
findings are against the clear weight of the evidence consid-
ered as a whole." Wooden, 693 F.3d at 451, 462 (quotations
omitted). Even so, we may find a district court’s factual find-
ings were clearly erroneous only if we are "left [ ] with the
definite and firm conviction that a mistake has been commit-
ted." Id. at 451 (quotation omitted).

                               B.

   On appeal, the government argues that the district court
clearly erred in finding that there was not clear and convinc-
ing evidence that Springer suffers from a qualifying mental
illness. In particular, the government argues that the district
court’s decision (1) was contrary to the diagnostic criteria for
pedophilia set out in the Diagnostic and Statistical Manual of
Mental Disorders ("DSM"); (2) incorrectly concluded that
Springer no longer suffers from pedophilia; (3) improperly
credited Springer’s testimony that he is no longer attracted to
prepubescent children; and (4) improperly relied on Dr.
Plaud’s opinion because Dr. Plaud failed to consider pertinent
conflicting evidence. We disagree.

  According to the DSM, an individual suffers from
pedophilia if, "[o]ver a period of at least 6 months," he experi-
ences "recurrent, intense sexually arousing fantasies, sexual
urges, or behaviors involving sexual activity with a prepubes-
cent child or children (generally age 13 years and younger)."
American Psychiatric Association, Diagnostic & Statistical
Manual of Mental Disorders § 302.2, at 572 (4th ed., Text
Revision 2000). Pedophilia is a "serious mental illness" for
purposes of the Walsh Act. Hall, 664 F.3d at 463.
                       UNITED STATES v. SPRINGER                           17
    The government contends that the district court erred in
finding that Springer does not suffer from pedophilia because
the evidence at trial showed Springer engaged in sexual acts
with a prepubescent boy over a nine-month period in 1996
and 1997, which meets the DSM definition. But the Supreme
Court has said that courts are not bound by medical defini-
tions in determining whether an individual suffers from a
mental illness as a matter of law because "psychiatry . . .
informs but does not control ultimate legal determinations."
Kansas v. Crane, 534 U.S. 407, 413 (2002); see also Kansas
v. Hendricks, 521 U.S. 346, 359 (1997) ("Legal definitions
. . . must take into account such issues as individual responsi-
bility . . . and competency, [and consequently] need not mirror
those advanced by the medical profession." (quotation omit-
ted)); United States v. Caporale, 701 F.3d 128, 136 (4th Cir.
2012) (noting that "one will search § 4247(a)(6) in vain for
any language purporting to confine the universe of qualifying
mental impairments within clinical or pedagogical parame-
ters" and, consequently, that "it has been left to the courts to
develop the meaning of ‘serious mental illness, abnormality,
or disorder’ as a legal term of art"). Therefore, it was within
the district court’s discretion not to follow the DSM in deter-
mining whether Springer suffers from a serious mental illness
under the Walsh Act.3

   Next, the government argues that the district court incor-
rectly concluded that Springer had "outgrown" his earlier
pedophilia when it acknowledged, as Dr. Graney and Dr. Has-
tings testified, that pedophilia is a life-long condition. Appel-
lant’s Br. at 14-16. But the government’s argument is
premised on the district court having found Springer previ-
ously suffered from pedophilia and later grew out of it, which
  3
   The government also suggests that the district court’s decision that
Springer does not suffer from pedophilia was clearly erroneous because
Springer testified that he believes he used to suffer from pedophilia. But
the government offers no support, nor can we find any, for the govern-
ment’s position that the district court must credit Springer’s self-diagnosis.
18                 UNITED STATES v. SPRINGER
the district court did not. Rather, the district court credited Dr.
Plaud’s diagnosis that Springer never suffered from
pedophilia. Springer, 2012 WL 3957857, at *2 ("Although
both of the government’s experts diagnosed Mr. Springer with
pedophilia, the Court credits the testimony of Dr. Plaud . . .
that there is insufficient evidence to support a diagnosis of
pedophilia . . . ."). And the district court noted that pedophilia
tends to be a life-long condition only to emphasize that the
lack of evidence of any offenses against prepubescent chil-
dren since 2000 casts doubts on Dr. Graney’s and Dr. Has-
tings’ diagnoses that Springer suffers from pedophilia. Id.

   Third, the government contends that the district court
improperly credited Springer’s testimony that he is no longer
sexually attracted to prepubescent children because Springer
has a history of lying and his "self-assessments . . . are col-
ored by mental illness." Appellant’s Br. at 16. We give great
deference, however, to a district court’s determinations
regarding the credibility of a witness, Hall, 664 F.3d 462, and
find no precedent for the government’s position that the dis-
trict court must acknowledge a witness’s history of lying in its
opinion. Further, we note that the district court reasonably
found that the credibility of Springer’s testimony was bol-
stered by the fact that the government produced no evidence
that Springer has engaged in inappropriate sexual conduct
with a prepubescent minor since 2000. Springer, 2012 WL
3957857, at *2-3.

   Finally, the government maintains that the district court
improperly credited Dr. Plaud’s determination that Springer
does not suffer from pedophilia because Dr. Plaud failed to
consider certain conflicting pieces of evidence. Most signifi-
cantly, the government says Dr. Plaud failed to account for
Springer’s nine-month abuse of a seven year old in 1996 and
1997. Although the failure to consider substantial conflicting
evidence can constitute clear error, Wooden, 693 F.3d at 451-
52, here the record shows that Dr. Plaud did consider Spring-
er’s molestation of the seven year old in rendering his opin-
                       UNITED STATES v. SPRINGER                           19
ion. In particular, Dr. Plaud said that Springer’s abuse of the
seven year old when Springer was in his late teens fit into his
diagnosis that Springer suffered from delayed sexual matura-
tion due to physical and sexual abuse during his childhood.

                                    IV.

  In sum, the district court did not clearly err in finding that
Springer currently does not suffer from a qualifying mental ill-
ness.4 Consequently, we affirm.

                                                              AFFIRMED

WILKINSON, Circuit Judge, dissenting:

   I appreciate the conscientious attention that my good col-
leagues have devoted to this case, but I do not understand the
rush to send an unnecessary signal that the release of a serial
child sex offender here was appropriate. Given the hurdles the
majority must clear to reach the finish line of an affirmance,
the district court would be well within its rights to conclude
that the case is now for all intents and purposes over, and that
the latest evidence of Springer’s condition and impaired voli-
tional control is all but irrelevant. Though we may never learn
the consequences of a poor predictive judgment on our part,
I fear that some young child somewhere will experience them.
The matter was on the edge before the latest evidence, and we
should at least ask the trial court to take a fresh and careful
look at what my friends in the majority must recognize is a
very troubling case.

  I do appreciate the personal liberty interests at stake here,
and I do understand the view my colleagues take, namely that
  4
    As stated earlier, because we hold that the district court did not clearly
err in concluding that Springer did not have a serious mental illness, we
need not, and thus do not, address the district court’s findings with regard
to the volitional control prong. Hall, 664 F.3d at 463.
20                UNITED STATES v. SPRINGER
the district court is better positioned than are we to evaluate
the conflicting testimony in Springer’s case. But that is pre-
cisely my point. The district court has not been able to review
important evidence in this case. During the pendency of this
appeal, it was brought to our attention that Springer violated
the terms of his supervised release in two distinct ways within
a scant two months after leaving prison. First, Springer vio-
lated the condition that he sleep at his group residence every
evening. On at least five separate occasions in late 2012, he
failed to report to the residence as required. Second, Springer
violated the condition that he not associate with any person
convicted of a felony. In December 2012, he began an inti-
mate relationship with another convicted sex offender. As a
result of this misconduct, Springer was reincarcerated, and the
government has formally recertified him as meeting the
criteria for civil commitment under the Adam Walsh Act,
Pub. L. 109-248, 120 Stat. 587 (2006), following his expected
release in November 2013. See 18 U.S.C. § 4248. The district
court had no opportunity even to consider Springer’s most
recent violations, and its decision on appeal here has been
rendered moot by the government’s second certification.

                              I.

   "A case becomes moot—and therefore no longer a ‘Case’
or ‘Controversy’ for purposes of Article III—‘when the issues
presented are no longer "live" or the parties lack a legally
cognizable interest in the outcome.’" Already, LLC. v. Nike,
Inc., 133 S. Ct. 721, 726-27 (2013) (quoting Murphy v. Hunt,
455 U.S. 478, 481 (1982) (per curiam)). Because Springer
was reincarcerated in December 2012, no live controversy
remains between him and the government with respect to the
underlying question now before us: whether he should have
been subject to civil commitment following his release from
prison in October 2012. The foundation of this case has
slipped out from under us. Regardless of any disposition we
might issue on the merits here, Springer will remain incarcer-
ated until his current term of imprisonment expires, and the
                      UNITED STATES v. SPRINGER                           21
government will have to prove anew at Springer’s next com-
mitment hearing that he meets the requirements for civil com-
mitment under the Adam Walsh Act.

   By ruling on the merits of this appeal, we are in dereliction
of our duty "to decide actual controversies by a judgment
which can be carried into effect, and not to give opinions
upon moot questions or abstract propositions, or to declare
principles or rules of law which cannot affect the matter in
issue in the case before [us]." Oil Workers v. Missouri, 361
U.S. 363, 367 (1960). Therefore, I would dismiss this appeal
as moot and vacate the judgment of the district court, see
United States v. Munsingwear, Inc., 340 U.S. 36 (1950), leav-
ing for another day the question of whether Springer should
be committed following his actual release.*

                                     II.

   Even if this case were somehow not mooted, I would at
least remand it and afford the district court an opportunity to
revisit its decision near the close of Springer’s most recent
reincarceration resulting from his most recent misconduct.
Springer’s latest violations are material to the district court’s
determination as to his future dangerousness. A central prem-
ise of the trial court’s ruling was that Springer is not likely to
reoffend because he credibly testified that "he has matured,"
"he knows his actions were wrong," and he "knows . . . that
he needs help." J.A. 464-65. The court also noted that "upon
his release from custody, Mr. Springer will have a system of
checks in place [through supervised release] that may rein-
force his own ability to control his sexual impulses." J.A. 466.

   *Though the government’s recertification of Springer was one of the
developments that led to the mooting of this case, vacatur is still justified
because the government did not procure mootness through its own "unilat-
eral action." U.S. Bancorp Mtg. Co. v. Bonner Mall P’ship, 513 U.S. 18,
23, 25 (1994). Rather, mootness arose when, "by the vagaries of circum-
stance," id. at 25, the government was moved to take action in response
to Springer’s violations.
22                 UNITED STATES v. SPRINGER
In short, the trial court concluded that Springer had left
behind whatever impulsive and pedophilic tendencies from
which he may have suffered.

   The recent violations, however, draw these findings into
question. Springer’s failure to comply with the conditions of
supervised release—on at least five separate occasions within
the first two months of his release—suggests that he still can-
not fully control his impulsive behavior or obey legal author-
ity. The condition that Springer sleep at his group residence
is important because it limits his ability in the evening to
develop the kind of false trust in a minor that often accompa-
nies child sexual abuse. And the fact that he also violated the
condition that he not fraternize with another convicted sex
offender calls into greater question the conclusion that he has
outgrown his prior sexual tendencies. In short, Springer was
told what not to do, and he did it. To be blunt, this does not
bode well.

   Considering Springer’s lengthy list of convictions for sex-
ual offenses, this is a case that was close even without the lat-
est evidence. (In describing his offenses, I have omitted the
more graphic details.)

   In 1997, Springer was convicted of sexually abusing the
eleven-year old sister of his then-girlfriend. See J.A. 88 (not-
ing that Springer liked the victim "because she was flat-
chested; she wasn’t developed").

   That same year, he also pled guilty to third-degree sexual
abuse against a thirteen-year old boy . See J.A. 89, 322 (not-
ing that Springer performed oral sex on the victim at least
three times and, on one occasion, "grabbed" the victim, "held
him down," "groped his testicles," and "kissed him").

   In November 2000, following his prison term for the 1997
offenses, Springer committed third-degree sexual abuse by
                   UNITED STATES v. SPRINGER                  23
grabbing and molesting a nineteen-year old while she was
sleeping. J.A. 231, 240. He pled guilty to that offense. Id.

  Several months later, he was convicted of acting in a man-
ner injurious to a child after he offered a thirteen-year old boy
money in exchange for an opportunity to photograph the boy
naked. See J.A. 86-87 (noting that the victim was the younger
brother of someone Springer was dating).

   In 2002, Springer was convicted of second-degree sodomy
against a seven-year old child. J.A. 242-43. That conduct took
place in 1996 and 1997. See ante at 17 (noting that "Springer
engaged in sexual acts with a prepubescent boy over a nine-
month period"); see also J.A. 84-85 (indicating that Springer
forcibly performed oral sex on the victim multiple times while
serving as his babysitter).

  Finally, in 2004, he pled guilty to sexual misconduct for
engaging in nonconsensual oral and anal sex with a sixteen-
year old. J.A. 82-83, 231.

  Springer has also been convicted of several other non-
sexual offenses, including check fraud, larceny, and failure to
comply with sex-offender registration laws. J.A. 230-31.

   Since the time of his convictions, Springer has spent about
four years in the community without committing a sexual
offense. Despite that seeming progress, however, he "once
said in a mental health session [in 2004] that he would not
abuse children again unless they really, really wanted him to."
J.A. 136. During the commitment proceedings below,
Springer admitted it was "difficult" for him to "refrain[ ] from
having contact with young children during the time [he was]
out on release." J.A. 116. When asked if he thought he was
"sexually dangerous," he admitted: "If I don’t do treatment
and I get off my medicine and really start doing drugs, I
would probably be sexually dangerous." J.A. 93-94.
24                 UNITED STATES v. SPRINGER
   As the district courts in North Carolina and New York have
both recognized, the terms of supervised release existed to
lessen the chance that this latter scenario would unfold. The
North Carolina district court specifically made reference to
the importance of those conditions, see J.A. 466, and the New
York district court found the conditions here sufficiently sig-
nificant to impose a thirteen-month reincarceration for their
violation, see J.A. 224-25. Surprisingly, and by contrast, the
majority appears to downplay the importance of the super-
vised release infractions, arguing that the violations, "al-
though troubling, do not cast any additional light on whether
Springer currently suffers, or has ever suffered, from a quali-
fying mental illness." Ante at 9-10.

   I respectfully suggest, however, that those violations are
highly pertinent to the central question before us, namely
whether Springer will revert to his earlier pattern of child sex-
ual abuse. The majority’s insistence that it affirms only a
chunk of this case (that dealing with the serious mental illness
prong) overlooks the fact that mental illness does not exist in
a vacuum separate and apart from the question of volitional
control. By Springer’s own admission, the combination of
doing drugs and being off his medication would likely render
him "sexually dangerous." J.A. 93-94. Once again, the now-
violated supervised release terms were meant both to head off
that possibility and to assist Springer in the gradual restora-
tion of his personal liberty.

   Were I the trial judge in this case, I may well not have ruled
as the district court did. However, putting the mootness issues
aside, the standard of review and the superior vantage point
of the district court require me to treat the decision below
with real respect. Even so, I am not willing to take the addi-
tional step of affirming and giving preclusive effect to multi-
ple findings made wholly without the benefit of the most
recent evidence. Springer’s history of child sexual abuse is
sufficiently troubling and this new evidence sufficiently rele-
vant that—assuming the case were not moot—I would vacate
                   UNITED STATES v. SPRINGER                  25
the district court’s decision and remand with directions that
the case be held in abeyance until a time that is close to
Springer’s actual date of release. We leave less to chance
when we possess a fuller picture.

                              III.

   A brief response to several of the majority’s points is in
order. Contrary to the majority’s protestation, there is no due
process violation. Before committing Springer, the govern-
ment will bear the burden of proving in a hearing by clear and
convincing evidence that he is "sexually dangerous." 18
U.S.C. § 4248. The majority worries about forum shopping,
but the only fora involved here have been the Eastern District
of North Carolina, where Springer was previously confined
for failure to comply with federal sex offender registration
laws, and the Northern District of New York, where his super-
vised release violations as well as his underlying sexual abuse
offenses took place. Further, contrary to the majority, this
case would only be "capable of repetition" if Springer himself
repeats his disregard of supervised release terms immediately
upon release, and it will not "evade review" if Springer sim-
ply conforms to those terms.

   Finally, this is not a case where the government is seeking
a second bite at the apple. There has been no serial recertifica-
tion process here, nor could there ever be absent significant
new evidence of recent behavior that Springer was indeed
sexually dangerous, as defined by the statute. The new evi-
dence here all postdates the district court’s release order. It
could not have been brought before that court in the earlier
hearing. Given that circumstance, I am unable to discern any
basis in law for not allowing a recertification hearing to pro-
ceed on a clean and non-preclusive slate.

  There are surely instances where the state oversteps and
where the legal system malfunctions. But this case is not one
of those. Indeed this court unanimously denied the govern-
26                 UNITED STATES v. SPRINGER
ment’s motion to stay the district court’s order of release.
United States v. Springer, No. 12-7687, Order of Oct. 5, 2012.
The case was running Springer’s way. He had it within his
power to regain the fullest measure of liberty, and it will not
do for the majority to conjure up parades of nonexistent horri-
bles or to lay the blame for the unfortunate situation here at
someone else’s doorstep.

                              IV.

   In the Adam Walsh Act, Congress sought both to prevent
unjustified infringements of personal freedom and to protect
children against sexual molestation and abuse. Children often
lack defenses against sexual predation, especially if they are
lonely or despondent, without adequate parental protection, or
struggling simply to make a go of life. The Act requires us to
predict Springer’s ability to refrain from sexually violent con-
duct and child molestation going forward. Given the sad and
scarring consequences of a guess gone awry, I believe that
any decision on the merits must be informed by consideration
of the most recent and relevant evidence.

   It hardly suffices to argue that the facts will all emerge in
due course during the next commitment hearing. For if that is
so, we should stand back now and let those facts develop free
of the preclusive effect of a hasty merits ruling. The prema-
ture affirmance here puts an unwarranted thumb on the scale
of any further consideration of this case and places this
court’s imprimatur upon the decision to release. Why the
rush? A bit of caution now may spare a child a painful future.